761 N.W.2d 691 (2009)
UNITED STATES FIDELITY INSURANCE & GUARANTY COMPANY, Plaintiff-Appellee,
v.
MICHIGAN CATASTROPHIC CLAIMS ASSOCIATION, Defendant-Appellant, and
Michael Migdal, Individually and as Conservator for the Estate of Daniel Migdal, a Protected Person, Defendant.
Docket No. 133466. COA No. 260604.
Supreme Court of Michigan.
March 9, 2009.

Order
On order of the Chief Justice, the motion by the Michigan Association for Justice for leave to file a brief amicus curiae regarding the motion for rehearing is considered and it is GRANTED.